GODERICH, Judge
(specially concurring).
I agree that the appeal must be dismissed as moot since an injunction would not be appropriate at this time. But I write separately only to express my concern with the trial court’s interpretation of section 943.058, Florida Statutes (1989).
The practical effect of the trial court’s ruling is to strip the appellant of the protections of section 943.058 by making his sealed records, at least when he becomes a candidate for employment with a criminal justice agency, open for public scrutiny. In effect, the trial court is doing indirectly what it cannot do directly. The express language of the statute makes a sealed record non-public and confidential. Therefore, it follows that the State Attorney’s report and any other information revealing the existence or contents of sealed records is not a public record and cannot, under any circumstances, be disclosed to the media or to the general public.